Citation Nr: 0626165	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  03-16 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for a 
psychiatric disorder (other than PTSD).

3.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
residuals of knee injuries.

4.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for a 
right ankle disability.

5.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for a 
back disability with a lipoma of the right lumbar area.

6.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
hypertension.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1950 to August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

With regard to the issue of entitlement to service connection 
for PTSD, the Board notes that the veteran had combat service 
in Korea, as evidenced by his Combat Infantryman Badge.  The 
veteran underwent a VA examination in October 2002.  At that 
time, the examiner stated that he could not diagnose the 
veteran with PTSD or any other psychiatric disability.  By 
way of correspondence dated in July 2006, the veteran's 
representative notes the veteran's combat service and that it 
has been almost four years since the veteran's VA examination 
and requests a new VA examination to determine if the veteran 
currently suffers from PTSD.  In light of the veteran's 
combat service, his assertions relating to current 
psychiatric symptomatology, and the length of time since the 
previous examination, the Board agrees with the service 
representative's assertion that a current VA psychiatric 
examination is warranted to determine if the veteran meets 
the diagnostic criteria for PTSD and, if so, whether it is 
linked to his combat service.  38 U.S.C.A. §§ 1154(b); 
5103A(d) (West 2002); 38 C.F.R. §§ 3.159(c)(4); 3.304(f), 
4.125(a) (2005).  See also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).
 
As to the issues of whether new and material evidence has 
been received to reopen the veteran's claims of entitlement 
to service connection for a psychiatric disorder other than 
PTSD, residuals of knee injuries, a right ankle disability, a 
back disability, to include a lipoma of the right lumbar 
area, and hypertension, additional due process considerations 
remain to be satisfied.  In Kent v. Nicholson, 20 Vet. App. 1 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held that, in an application to reopen a claim 
for service connection, in addition to notifying a claimant 
of the evidence and information that is necessary to reopen 
the claim, VA must also notify the claimant of what evidence 
and information is necessary to establish entitlement to the 
underlying claim for service connection sought by the 
claimant.  (Emphasis added.)  In reviewing the record, the 
Board finds that, with respect to the claims to reopen, the 
notice furnished to the veteran was incomplete.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  In view of the need to return the case to the RO 
for the reasons outlined above, the Board believes is 
appropriate to also direct that action be taken to remedy any 
inadequacy of notice under the holding in Dingess.  



Accordingly, the case is REMANDED for the following action:

1.  Review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA) Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and regulations 
that implement these statutory changes.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  Also ensure 
compliance with Kent v. Nicholson, 20 
Vet. App. 1 (2006) (VA must notify a 
claimant of the evidence and information 
that is necessary to reopen the claim and 
VA must notify the claimant of the 
evidence and information that is 
necessary to establish entitlement to the 
underlying claim for the benefit sought 
by the claimant).  Notice consistent with 
38 U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claim to 
reopen, must:

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim to reopen under the current 
definition of what constitutes new and 
material evidence and the evidence and 
information that is necessary to 
establish entitlement to the underlying 
claim for the benefit sought; (2) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (4) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.

Also, provide the appellant with 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a rating and an effective date 
if the claim for service connection for 
PTSD or any of the other underlying 
claims for service connection are 
granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be afforded a VA 
psychiatric examination for the purpose 
of determining if he has PTSD and, if so, 
whether it is linked to his combat duty.  
The claims file must be made available to 
the examiner for review.  After reviewing 
the claims file and examining the 
veteran, the psychiatrist should then 
clearly indicate whether or not the 
veteran meets the diagnostic criteria for 
PTSD and, if so, whether it is at least 
as likely as not (50 percent or greater 
probability) that it is causally linked 
to his combat service.  

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The psychiatrist is also asked to provide 
a rationale for any opinion expressed.  
If the examiner must resort to 
speculation to answer any question, he or 
she should so state.

3.  The RO should then readjudicate the 
issues on appeal.  If any of the benefits 
sought on appeal remain denied, furnish 
the veteran and his representative an 
appropriate supplemental statement of the 
case containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  
Thereafter, the case should be returned 
to the Board, if otherwise in order.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


